1-5,7,9-13,1Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Objections
Claims 1, 3 and 5 are objected to because of the following informalities: 
In line 3 of claim 1, after “, and”, please add --the active material particles--. 
In line 6 of claim 1, after “inorganic solid”, please delete “electrolyte”.
In line 2 of claim 3, after “inorganic solid”, please delete “electrolyte”.
In line 3 of claim 5, after “inorganic solid”, please delete “electrolyte”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3 and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1, 3 and 5, support for the limitation of negative electrode comprising “lithium-containing inorganic solid electrolyte particles” is not found in the original disclosure.  Page 62 line 25 to page 63 line 3 of the Specification filed on 02/28/2019 discloses “[t]he negative electrode is produced by, for example, dispersing particles of the negative electrode active material, the polymer fibers, the inorganic solid particle, the conductive agent, and the binder in a solvent, applying the obtained slurry to the current collector, drying the slurry, and performing press (for example, heating press).”  Materials disclosed in page 22, lines 19-22 and page 23, line 3 to page 24, line 2 are directed to composite electrolyte.  Materials disclosed in page 57, lines 12-15 are directed to electrode.  


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “and comprising a niobium titanium oxide” is unclear if it is directed to the active material particles or the negative electrode.  Therefore, the phrase renders the claim indefinite.  For the purpose of the examination, the phrase is being interpreted as directed to active material particles.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 7, 10, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Iwatani et al. (“Iwatani”, JP 2017130451 A, machine translation disclosed in IDS) in view of Goodenough et al. (“Goodenough”, US 20120052401 A1) and Nakura et al. (“Nakura”, US 20120009475 A1).
Regarding claim 1, 
active material particles which is expected to be capable of insertion and extraction of lithium ions (the burden of proof then shifts to the applicant to provide objective evidence to the contrary (see MPEP § 2112)) (Iwatani, [0015], [0069]-[0070], [0062]-[0064], e.g., particles of the electrode active material; the form in particular of an electrode active material may be the shape of a power (which is being interpreted as particles); mean particle diameter of the electrode active material; as an electrode active material, for example, a carbon material (carbon), a metallic oxide, and a lithium content composite oxide; a carbon material (expecially black lead) and a metallic oxide (which are being interpreted as active materials capable of insertion and extraction of lithium ions) are used widely as negative electrode active material; the lithium composite oxide such as Li4Ti5O12 (which is being interpreted as an active material capable of insertion and extraction of lithium ions) used), 
polymer fibers having an average fiber diameter of 200 nm or less (which overlaps the claimed range of 1 nm to 100 nm) (Iwatani, [0015]-[0016], [0026], e.g., by using the cellulose fibers (which is being interpreted as polymer fibers) as a binding agent; stick firmly between the particles of the electrode active material of a nonaqueous secondary battery and being able to stick the electrode active material to a charge collector firmly; the binding agent is a binding agent for sticking the electrode active material of a nonaqueous secondary battery to a charge collector, and contains the cellulose fibers; the average fiber diameter of the cellulose fibers may be 200 nm or less (which overlaps the claimed range of 1 nm to 100 nm)).
Iwatani teaches polymer fibers having an average fiber diameter of 200 nm or less, which overlaps the claimed range of 1 nm to 100 nm; therefore, a prima facie case of obviousness exists. (See MPEP § 2144.05, I.).
Iwatani does not explicitly teach wherein the active material particles comprising a niobium titanium oxide, and lithium-containing inorganic solid electrolyte particles having lithium ion conductivity.
However, in the same field of endeavor, Goodenough teaches a niobium oxide useful in anodes of secondary lithium ion batteries, such niobium oxide has formula LixM1-yNbyNb2O7, wherein 0≤x≤3, 0≤y≤1, and M represents Ti, and niobium oxide may be in the form of particles (Goodenough, Abstract); anode comprising a niobium oxide as the active electrode material (Goodenough, [0011]); niobium oxide may be LixTiNb2O7 (TNO) (Goodenough, [0049]); and in one aspect, a niobium oxide may be TiNb2O7 (Goodenough, [0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the active material particles comprising a niobium titanium oxide, for the purpose of improving safety properties over numerous charge/discharge cycles and/or reducing cost, complexity, and/or time needed to construct lithium ion batteries (Goodenough, [0046]).
Iwatani in view of Goodenough does not explicitly teach lithium-containing inorganic solid electrolyte particles having lithium ion conductivity.
However, in the same field of endeavor, Nakura teaches a negative electrode comprising lithium-containing inorganic solid electrolyte particles that is exceptive to be have lithium ion conductivity (the burden of proof then shifts to the applicant to provide 2(PO.sub.4)3 (which is being interpreted as lithium-containing inorganic solid electrolyte particle and is excepted to be have lithium ion conductivity (the burden of proof then shifts to the applicant to provide objective evidence to the contrary (see MPEP § 2112)))).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have lithium-containing inorganic solid electrolyte particles having lithium ion conductivity, for the purpose of providing good input/output characteristics in a low temperature environment (Nakura, [0026]).
Regarding claims 3-4, Iwatani in view of Goodenough and Nakura teaches the negative electrode of claim 1 as disclosed above. Iwatani does not teaches wherein the lithium-containing inorganic solid electrolyte particles include a phosphate compound; wherein the phosphate compound has a NASICON structure and is expressed as that in claim 4.
However, in the same field of endeavor, Nakura teaches a negative electrode comprising lithium-containing inorganic solid electrolyte particles that is exceptive to be have lithium ion conductivity (the burden of proof then shifts to the applicant to provide objective evidence to the contrary (see MPEP § 2112)) (Nakura, Title, [0015], [0019], [0048], [0056], [0092], first transition metal oxide is an inorganic material including a 2(PO4)3 (which satisfies the expression of claim 4 and is being interpreted as lithium-containing inorganic solid electrolyte particle and is further excepted to be have lithium ion conductivity (the burden of proof then shifts to the applicant to provide objective evidence to the contrary (see MPEP § 2112)))).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the lithium-containing inorganic solid electrolyte particles include a phosphate compound; wherein the phosphate compound has a NASICON structure and satisfies the expression of claim 4, for the purpose of providing good input/output characteristics in a low temperature environment (Nakura, [0026]).
Regarding claim 7, 
Regarding claim 10, Iwatani teaches the lithium ion battery (which is being interpreted as a battery pack comprising a secondary battery) provided with the electrode can be used in an electric vehicle (Iwatani, [0105]).  
The limitation “[a] battery pack” is defined by “at least one of the secondary battery according to claim 7”.  Iwatani teaches a secondary battery (which is being interpreted as one secondary battery) as disclosed in claim 7 above.  Therefore, Iwatani meets the limitation “[a] battery pack”.  
Regarding claim 13, Iwatani teaches the battery pack of claim 10 as disclosed above.  Iwatani teaches the lithium ion battery provided with the electrode can be used in an electric vehicle (Iwatani, [0105]).  When the lithium ion battery is used in an electric vehicle, it is being interpreted as a vehicle comprising the battery pack.
Regarding claim 18, Iwatani teaches wherein the active material- containing layer comprises a conductive agent including a carbon nanotube (Iwatani, [0068], [0071], e.g., carbon nanotube).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Iwatani et al. (“Iwatani”, JP 2017130451 A, machine translation disclosed in IDS) in view of Goodenough et al. (“Goodenough”, US 20120052401 A1) and Nakura et al. (“Nakura”, US 20120009475 A1) and further in view of Hayashi et al. (“Hayashi”, US 20140248537 A1, disclosed in IDS) and Kishimoto (US 20160099461 A1, disclosed in IDS).
Regarding claim 5, Iwatani in view of Goodenough and Nakura teaches the electrode of claim 1 as disclosed above.  Iwatani in view of Goodenough and Nakura 
However, in the same field of endeavor, Hayashi teaches a slurry composition for forming a lithium secondary battery electrode containing cellulose fiber as binder (Hayashi, Title, Abstract); the amount of the pulverized cellulose fiber (C) in the slurry composition for forming a lithium secondary battery electrode is 0.1 parts by mass to 20 parts by mass with respect to 100 parts by mass of the total solid content (which overlaps the claimed range of 0.2 wt% to 5 wt%) in the slurry composition (Hayashi, [0049]); and the electrode active material layer is formed by applying the slurry composition for forming a lithium secondary battery electrode onto the electrode collector and drying the resulting coating film (Hayashi, [0070]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein a content of the polymer fibers in the active material containing layer ranges from 0.2 wt% to 5 wt%, for the purpose of providing optimum affinity for the electrode collector, durability, and/or preventing separation or dropping-off of the active material from the electrode (Hayashi, [0057]).  Hayashi teaches the amount of the pulverized cellulose fiber (C) in the slurry composition for forming a lithium secondary battery electrode is 0.1 parts by mass to 20 parts by mass with respect to 100 parts by mass of the total solid content in the slurry composition, which overlaps the claimed range of 0.2 wt% to 5 wt%; therefore, a prima facie case of obviousness exists. (See MPEP § 2144.05, I.).
Iwatani in view of Goodenough, Nakura and Hayashi does not teach a content of the inorganic solid particles in the active material containing layer ranges from 0.5 wt% to 10 wt%.
However, in the same field of endeavor, Kishimoto teaches an electrode paste that can be used in the production of electrodes and the like of lithium ion secondary batteries (Kishimoto, Title, [0001]) comprising 0.5 to 5% of lithium phosphate (which is being interpreted as inorganic solid particles) in the electrode active material layer to suppress oxidative decomposition (Kishimoto, [0037]-[0038]), for example, within a range from 0.1% by mass to 1% by mass relative to the total solid content (Kishimoto, [0056]), more specifically, 1 part by mass of lithium phosphate to the total solid content (which falls in the claimed range of 0.5 wt% to 10 wt%) (Kishimoto, [0066]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a content of the inorganic solid particles in the active material containing layer falling in a range of from 0.5 wt% to 10 wt%, for the purpose of suppressing oxidative decomposition (Kishimoto, [0037]-[0039], [0047]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Iwatani et al. (“Iwatani”, JP 2017130451 A, machine translation disclosed in IDS) in view of Goodenough et al. (“Goodenough”, US 20120052401 A1) and Nakura et al. (“Nakura”, US 20120009475 A1) and further in view of Takahashi et al. (“Takahashi”, US 20190123386 A1, disclosed in IDS).
Regarding claim 9, Iwatani in view of Goodenough and Nakura teaches the secondary battery of claim 7 as disclosed above.  Iwatani in view of Goodenough and 
However, in the same field of endeavor, Takahashi teaches a spinel-structured lithium titanium complex oxide contained in the negative electrode active material for electrolyte batteries because such a compound markedly reduces the output resistance (Takahashi, [0398]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the titanium containing oxide includes a lithium titanium oxide having a spinel structure, for the purpose of reducing the output resistance (Takahashi, [0398]).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Iwatani et al. (“Iwatani”, JP 2017130451 A, machine translation disclosed in IDS) in view of Goodenough et al. (“Goodenough”, US 20120052401 A1) and Nakura et al. (“Nakura”, US 20120009475 A1) and further in view of Malcolm et al. (“Malcolm”, US 20150037634 A1).
Regarding claim 11, Iwatani in view of Goodenough and Nakura teaches the battery pack of claim 10 as disclosed above.  Iwatani in view of Goodenough and Nakura does not teach that the battery pack further comprising an external power distribution terminal; and a protective circuit.
However, in the same field of endeavor, Malcolm teaches a battery pack comprising an external power distribution terminal; and a protective circuit (Malcolm, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the battery pack further comprising an external power distribution terminal; and a protective circuit, for the purpose of improving the performance of such battery/batteries and/or reducing the cost associated with the battery system(s) (Malcolm, [0005]).
Regarding claim 12, Iwatani in view of Goodenough and Nakura teaches Iwatani teaches the battery pack of claim 10 as disclosed above.  Iwatani in view of Goodenough and Nakura does not teach that the battery pack comprising a plurality of 
However, in the same field of endeavor, Malcolm teaches a battery pack comprising a plurality of secondary batteries, and the secondary batteries are electrically connected in series, in parallel, or in a combination of series connection and parallel connection (Iwatani, Fig. 7, [0113], [0121], [0131], [0233], [0234], e.g., battery module having a number of battery cells (e.g., lithium ion electrochemical cells (which are secondary/rechargeable batteries)) arranged to provide particular voltages and/or currents useful to power, for example, one or more components of an xEV; lithium ion battery modules; recharge the battery module 22 (which is being interpreted as a battery pack comprising plural of the secondary battery as); the battery cells of the battery module 22 may be coupled in series to provide a first output voltage; the battery cells 116 are electrically connected in series or parallel; battery cells 116 and interconnect assemblies 128 may be arranged to allow for any desired combination of parallel and/or series connections between the battery cells 116 of the power assembly 84).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the battery pack comprising a plurality of the secondary batteries, and the secondary batteries are electrically connected in series, in parallel, or in a combination of series connection and parallel connection; and a protective circuit, for the purpose of improving power source, performance of such battery/batteries and/or reducing the cost associated with the battery system(s) (Malcolm, [0005]).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Iwatani et al. (“Iwatani”, JP 2017130451 A, machine translation disclosed in IDS) in view of Goodenough et al. (“Goodenough”, US 20120052401 A1) and Nakura et al. (“Nakura”, US 20120009475 A1) and further in view of Ueki et al. (“Ueki”, US 20140193691 A1).
Regarding claim 15, Iwatani in view of Goodenough and Nakura teaches an electrode comprising the electrode according to claim 1 as disclosed above.  Iwatani in view of Goodenough and Nakura does not explicitly teach an electrode with an electrolyte-containing layer, the electrolyte-containing layer covering a surface of the active material containing layer, wherein the electrolyte-containing layer comprises a composite electrolyte layer and a separator, and wherein the composite electrolyte layer is a single layer comprising a liquid or gel electrolyte and inorganic solid particles, and the separator holds the liquid or gel electrolyte.
However, in the same field of endeavor, Ueki teaches an electrode with an electrolyte-containing layer, the electrolyte-containing layer covering a surface of the active material containing layer, wherein the electrolyte-containing layer comprises a composite electrolyte layer and a separator, and wherein the composite electrolyte layer is a single layer comprising a liquid electrolyte and inorganic solid particles, and the separator holds the liquid electrolyte (Ueki, Abstract, Figs. 1 and 6, [0034], [0067], [0070], [0074], [0018], e.g., an electrode assembly 80 having a structure in which a positive electrode 10 and a negative electrode 20 are stacked with a separator 30 interposed therebetween; a porous filler layer 32 is formed between the positive 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an electrode with an electrolyte-containing layer, the electrolyte-containing layer covering a surface of the active material containing layer, wherein the electrolyte-containing layer comprises a composite electrolyte layer and a separator, and wherein the composite electrolyte layer is a single layer comprising a liquid electrolyte and inorganic solid particles, and the 
Regarding claim 16, Iwatani in view of Goodenough, Nakura and Ueki teaches the electrode with the electrolyte-containing layer according to claim 15 as disclosed above.  
Iwatani teaches wherein the active material containing layer comprises as a positive electrode active material is a lithium manganese composite oxide (Iwatani, [0063], [0064], e.g., as positive active material, a metallic oxide is used widely; as a metallic oxide, it is the lithium composite oxide such as LiMn2O4 (lithium manganese composite oxide)).
Iwatani does not explicitly teach the composite electrolyte layer is in contact with the active material containing layer.
However, in the same field of endeavor, Ueki teaches an electrode with an electrolyte-containing layer, wherein the electrolyte-containing layer comprises a composite electrolyte layer and a separator, and wherein the composite electrolyte layer is a single layer comprising a liquid electrolyte and inorganic solid particles, the separator holds the liquid electrolyte, and the composite electrolyte layer is in contact with the active material containing layer comprises as a positive electrode active material (Ueki, Abstract, Figs. 1 and 6, [0034], [0067], [0070], [0074], [0018], e.g., an electrode assembly 80 having a structure in which a positive electrode 10 and a negative electrode 20 are stacked with a separator 30 interposed therebetween; a porous filler layer 32 is formed between the positive electrode 10 and the separator 30; the filler layer 32 contains a filler made of an inorganic material and contains a binder;  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the composite electrolyte layer is in contact with the active material containing layer, for the purpose of exhibiting excellent output characteristics and/or providing a suppression of the leakage current (Ueki, [0021]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Iwatani et al. (“Iwatani”, JP 2017130451 A, machine translation disclosed in IDS) in view of Goodenough et al. (“Goodenough”, US 20120052401 A1) and Nakura et al. (“Nakura”, US 20120009475 A1) and further in view of Takahashi et al. (“Takahashi”, US 20190123386 A1, disclosed in IDS) and Ueki et al. (“Ueki”, US 20140193691 A1).
Regarding claim 17, Iwatani in view of Goodenough, Nakura and Ueki teaches the electrode with the electrolyte-containing layer according to claim 15 as disclosed above.  
Iwatani does not explicitly teach wherein the active material containing layer comprises as a negative electrode active material at least one selected from the group consisting of a lithium titanium oxide having a spinel structure, a monoclinic titanium oxide, and a niobium titanium oxide, and the separator is in contact with the active material containing layer.
However, in the same field of endeavor, Takahashi teaches a spinel-structured lithium titanium complex oxide contained in the negative electrode active material for electrolyte batteries because such a compound markedly reduces the output resistance (Takahashi, [0398]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the active material containing layer comprises as a negative electrode active material is a lithium titanium oxide having a spinel structure, for the purpose of reducing the output resistance (Takahashi, [0398]).
Iwatani in view of Goodenough, Nakura and Takahashi does not explicitly teach the separator is in contact with the active material containing layer.
However, in the same field of endeavor, Ueki teaches an electrode with an electrolyte-containing layer, wherein the electrolyte-containing layer comprises a composite electrolyte layer and a separator, and wherein the composite electrolyte 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the separator is in contact with the active material containing layer, for the purpose of exhibiting excellent output characteristics and/or providing a suppression of the leakage current (Ueki, [0021]).

Response to Arguments
Applicant' s arguments have been considered but are moot because the arguments do not apply to a new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIXIA ZHANG whose telephone number is (571)272-5697.  The examiner can normally be reached on M, Th, F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/HAIXIA ZHANG/Primary Examiner, Art Unit 1723